DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-6, 8-9, 16-18 and 20-21 are allowed.

Response to Amendment
The reply filed on 05/16/2006 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): newly submitted claims 22-34 are directed to an invention that is independent or distinct from the invention originally claimed.  

Election/Restrictions
Newly submitted claims 22-34 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

 incrementing a counter associated with the first mobile device and the second mobile device based on said detecting, and wherein incrementing the counter is further based on satisfaction that no more than a maximum threshold number of mobile device of the set of mobile devices are contemporaneously within the predetermined bounded region; and 
in response to the counter exceeding a threshold amount, generating a link in a social network between the first mobile device and the second mobile device, Subclass G06Q , IPC Group 30/02.
However, the newly submitted claims 22-34 are drawn to collecting location data from a set of mobile devices over a time period on multiple occasions, each occasion including a timestamp; detecting an occurrence that a first mobile device and a second mobile device of the set of mobile devices are contemporaneously co-located with one another based on the location data; incrementing a counter associated with the first mobile device and the second mobile device based on said detecting; in response to the counter exceeding a threshold amount, generating a link in a social network between the first mobile device and the second mobile device; receiving a search query for the first mobile device; and in response to the search query, returning a list of mobile devices of the set of mobile devices that are linked to the first mobile device, the list of mobile devices including the second mobile device. Subclass H04W , IPC Group 12/50.
Note group of claims (1-6, 8-9, 16-18 and 20-21) has different functions and/or inventions, i.e., wherein incrementing the counter is further based on satisfaction that no more than a maximum threshold number of mobile device of the set of mobile devices are contemporaneously within the predetermined bounded region.   
Thus, the search area of group I contains claims 1-6, 8-9, 16-18 and 20-21 is different from the search area of group II contains new claims 22-34 that require “receiving a search query for the first mobile device; and in response to the search query, returning a list of mobile devices of the set of mobile devices that are linked to the first mobile device, the list of mobile devices including the second mobile device”.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641